ON MOTION FOR REHEARING
PER CURIAM.
The motion for rehearing is DENIED. State Department of Health and Rehabilitative Services v. West, 378 So.2d 1220 (Fla.1979) is distinguishable from this case. In West the state was concerned with support of the minor child during the life of the father. The state’s interest in securing support payments for the minor child is greater than avoiding stale claims. The instant case is one for declaratory judgment of paternity with no benefits sought or other relief claimed. It is a pure paternity action and barred by section 95.-ll(3)(b), Florida Statutes (1981). The appellant cannot seek support from the estate of his deceased father. Flagler v. Flagler, 94 So.2d 592 (Fla.1957). Flagler is a clear statement of the law and this court is obligated to follow that precedent.
SMITH, ZEHMER and BARFIELD, JJ., concur.